Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings filed 9/20/21 and substitute specification filed 9/17/21 for application no. 16/577,886 have been reviewed in detail.  The Examiner believes that the substitute specification and amended drawings should be identical to the  instant application.  
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the previous office action(s).  The Examiner is available to discuss to the issues that are being raised in this office action.  
The Examiner again requests that the Applicant provide specific references (i.e., element numbers and/or page and line locations, or alternately pictorial diagrams) for each claimed element to make sure there is support for each and every element that is public to know how each claim limitation is supported.
Specifically, can applicant provide the support for “an airflow outlet passage” (claim 1), “a server conduit” (claims 1, 8, and 17), “said airflow source is positioned in said at least one internal lateral body channel” (claims 6, 7, 13, and 14), “a secondary airflow source” (claim 15), “an airflow exhaust passage” (claim 17).  Can Applicant provide to the Examiner either by citing elements or pictorially as to how each of these claimed elements is supported by the disclosure of the instant application.  If the Applicant provides the mapping for these claimed element, the Examiner can understand whether the claim language is supported by the originally filed application.
Response to Arguments
Applicant argues “that is no airflow source within the computer cases” (Applicant’s remarks of 3/1/22, p. 8).  This appears to be contradicted by “a secondary airflow device that is positioned within said case” currently required by claim 15.
The rest of arguments appear to relate to how the instant application covers different inventions than that of parent application no. 16/577,886.
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
a.	Claim 1, lines 14-15; Claim 8, lines 15-15; and Claim 17, lines 13-15 require “at least one perforated lateral support member adapted to horizontally releasably affix to said computer.”  Looking at figs, 43C and 43D, how is the lateral support member 2166 affixed to the case of 
Drawings
The drawings are objected to because the set of corrected drawings filed in parent application 16/577,886 on 9/20/21 needs to filed in the instant application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the Specification filed in parent application 16/577,886 on 9/17/21 needs to filed in the instant application.  Appropriate correction is required.
Claim Objections
Claims 8-24 are objected to because of the following informalities: Claim 8, line 9; and Claim 17, line 11, “said airflow opening outlet” should be “said airflow outlet opening”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 8-16, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

b.	Claim 8, lines 5-7 requires “an airflow inlet opening and an airflow outlet opening each dimensioned to be positioned . . . proximate to said airflow inlet passage and said airflow outlet passage, respectively” and lines 9-11 requires “a server conduit forming a sealed connection between said airflow inlet opening and said airflow outlet passage, and between said airflow [outlet opening] and said airflow inlet passage.”  If the airflow inlet opening 310 is dimensioned to be positioned at least partially with said airflow inlet passage 4120, how does the server conduit form a sealed connection between said airflow inlet opening 310 and said airflow outlet passage 4125?  Likewise, if the airflow outlet opening 320 is dimensioned to be positioned at least partially with said airflow outlet passage 4125, how does the server conduit form a sealed connection between said airflow outlet opening 320 and said airflow inlet passage 4120?  Therefore, the disclosure of the priority application fails to disclose “said 
c.	Claim 15, line 2, nowhere in the originally filed priority document is “a secondary airflow source that is positioned within said case” disclosed; 
d.	 Claim 22, lines 1-2 requires “said airflow source constituent is positioned downstream of said computer” and claim 18, lines 1-2 requires “said airflow source constituent is positioned upstream of said at least one perforated lateral support member.”  There is no disclosure in the priority application of “said airflow source constituent is positioned upstream of said at least one perforated lateral support member” and  “said airflow source constituent is positioned downstream of said computer.”  Did Applicant intend that there are first and second airflow source constituents, or is the dependency of claim 22 incorrect? 
e.	Claim 23 , line 2 requires “an obstructer downstream of said airflow source constituent” and claim 22, lines 1-2 requires “said airflow source constituent is positioned downstream of said computer.”  There is no disclosure in the priority application of “said airflow source constituent is positioned downstream of said computer” and “an obstructer downstream 
f.	Claim 24, lines 1-2 requires “an obstructer upstream of said airflow source constituent”, Claim 23, lines 2-3 requires “an obstructer downstream of said airflow source constituent” and claim 22, lines 1-2 requires “said airflow source constituent is positioned downstream of said computer.”  Are there two obstructers, or is claim 24’s dependency on claim 23 incorrect?  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, lines 8-10 requires “a server conduit forming a sealed connection between said airflow inlet opening and said airflow outlet passage, and between said airflow outlet opening and said airflow exhaust passage.”  Is there just a single server conduit for forming a sealed connection between said airflow inlet opening and said airflow outlet passage, and between said airflow opening outlet and said airflow exhaust passage, or is there a first server conduit for forming a sealed connection between said airflow 
b.	Claim 1, lines 16-17; Claim 8, lines 16-17; and Claim 17, lines 17-18 require “at least one internal lateral body channel that has a channel cross-section.”  Do all of the “at least one internal lateral body channel” have the “channel cross-section”; or does each of the “at least one internal lateral body channel” have the “channel cross-section”?
c.	Claim 3, line 1 and Claim 7, line 1 have a transitional phrase of “consisting of” whereas claim 1 from which claim 3 depends on has transitional phrase of “comprising.”  Claim 3 includes by virtue of its dependency on claim 1, includes all the elements of claim 1.  “Consisting of” excludes any element, step, or ingredient not specified and “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Therefore, these two transitional phrases are in conflict with each other.  
d.	Claim 5 depends on a claim 4 that has been cancelled.
e.	Claim 8, lines 5-8 requires “an airflow inlet opening and an airflow outlet opening each dimensioned to be positioned . . . proximate to said airflow inlet passage and said airflow outlet passage, respectively” which is understood as an airflow inlet opening 310 positioned proximate to said airflow inlet passage 4120, and an airflow outlet opening 320 positioned proximate to said airflow outlet passage 4125.  Lines 9-11 requires “server 
f.	Claim 8, lines 8-10 requires “a server conduit forming a sealed connection between said airflow inlet opening and said airflow outlet passage, and between said airflow [outlet opening] and said airflow inlet passage.”  Is there just a single server conduit for forming a sealed connection between said airflow inlet opening and said airflow outlet passage, and between said airflow outlet opening and said airflow inlet passage, or is there a first server conduit for forming a sealed connection between said airflow inlet opening and said airflow outlet passage, and a second server conduit for forming a sealed connection between said airflow outlet opening and said airflow inlet passage? Note that claim 16 has “said server conduit” which has antecedence in “a server conduit” of claim 8, line 8;

h.	Claim 12 depends on a claim 11 that has been cancelled.
i.	Claim 16, line 2 requires “airflow.”  Is this “airflow” the same or different from “airflow” of claim 8, line 12?
j.	Claim 17, lines 10-12 requires “a server conduit forming a sealed connection between said airflow inlet opening and said airflow outlet passage, and between said airflow [outlet opening] and said airflow exhaust passage.”  Is there just a single server conduit for forming a sealed connection between said airflow inlet opening and said airflow outlet passage, and between said airflow outlet opening and said airflow exhaust passage, or is there a first server conduit for forming a sealed connection between said airflow inlet opening and said airflow outlet passage, and a second server conduit for forming a sealed connection between said airflow outlet opening and said airflow exhaust passage? 
k.	Claim 17, lines 18-20 require “at least one internal lateral body channel that has a channel cross-section, throughout a girth of said member body.”   passing throughout a girth of said member body” (see agreed upon language in claim 1 of app. no. 16/785567);
l.	Claim 17, line 19 requires “airflow” and lines 17-18 requires “a lateral airflow.”  Are these the same or different airflows?
m.	Claim 17, line 20 requires “airflow.”  Is this “airflow” the same or different from either “lateral airflow” of lines 17-18 or “airflow” of line 19? and
n.	Claim 24, line 1 requires “an obstructer” and Claim 23, line 1 also requires “an obstructer.”  Are these the same or different obstructers? 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  3/12/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835